DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 5/14/20, claims 1-10 are currently pending in the application.

Information Disclosure Statement
In the IDS dated 8/22/22, the NPL citation no. 24 is struck off because portions of the submitted reference are incomprehensible.

Applicant's election with traverse of Group I invention (claims 1-6) in the reply filed on 8/31/22 is acknowledged.  The traversal is on the ground(s) that unity of invention does exist between Groups I - III because there is a technical relationship that involves the same special technical feature, and that the burden is on the Examiner to provide reasons and/or examples to
support any conclusion in regard to patentable distinction. This is not found persuasive because the standards and support for the finding of lack of unity are consistent with the guidelines of International Authority, as stated in the written restriction. The requirement is still deemed proper and is therefore made FINAL. 
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Additionally, per Office practice and MPEP 806.05, withdrawn claims 7-10 that depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder when elected product claims are deemed allowable.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (JP 09188645 A and Eng. Abstract).
Regarding claims 1-4, Iwasaki teaches the following compound:

    PNG
    media_image1.png
    89
    222
    media_image1.png
    Greyscale

wherein R1=H or methyl (Eng. Abstract, JP doc.-Abstract, col. 1, [0006]). Disclosed compound reads on claimed formula (1), i.e. in the claimed formula, X=Y=O, i.e. a chalcogen atom, R1=R2=R7=R8=CH3=C-1 alkyl, R3=R4=R5=R6=H, J=linking group composed of an aliphatic hydrocarbon having 5 carbon atoms with a carbon atom substituted by an oxygen atom, and n=1.
	In light of above, presently cited claims are anticipated by the reference.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yingjun et al. (CN102942460 A and Machine translation).
Regarding claims 1-4, the prior art discloses the following compound [0009]:

    PNG
    media_image2.png
    93
    177
    media_image2.png
    Greyscale

Disclosed compound reads on claimed formula (1), i.e. in the claimed formula (1), X=Y=O, i.e. a chalcogen atom, R1=R2=R7=R8=CH3=C-1 alkyl, R3=R4=R5=R6=H, J= a linking group composed of an aliphatic hydrocarbon having 5 carbon atoms, and n=1.
	In light of above, presently cited claims are anticipated by the reference.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinichi (JP  2005099276 A and machine translation).
Regarding claims 1-4, Shinichi discloses the following compound (page 57, [0126]):
	
    PNG
    media_image3.png
    149
    703
    media_image3.png
    Greyscale

Disclosed compound (A-2) reads on claimed formula (1), i.e. in the claimed formula (1), X=Y=O, i.e. a chalcogen atom, R1=R2=R7=R8=CH3=C-1 alkyl, R3=R4=R5=R6=H, J= a linking group composed of an aliphatic hydrocarbon having 3 carbon atoms, and n=1.
In light of above, presently cited claims are anticipated by the reference.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (JP 59104338 A and English Ab.).
Ichikawa discloses the following compound (page 8):
	 
    PNG
    media_image4.png
    335
    975
    media_image4.png
    Greyscale

Disclosed compound (1) reads on claimed formula (1), i.e. in the claimed formula (1), X=Y=O, i.e. a chalcogen atom, R1=R2=R7=R8=CH3=C-1 alkyl, R3=R4=R5=R6=H, J= a linking group composed of an aliphatic hydrocarbon having 5 carbon atoms with a carbon atom substituted by an oxygen atom, and n=1.
In light of above, presently cited claims are anticipated by the reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/049,391 (prelim. amdt. dated 10/21/20, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is drawn to a polymer comprising a structural unit derived from a compound (A) represented by formula (1) shown below:

    PNG
    media_image5.png
    658
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    134
    614
    media_image6.png
    Greyscale

Thus, the recited compound (A) from which the polymer of copending claim 1 is derived encompasses claimed formula (1).
Although the copending claims are drawn to a polymer, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, that the compound (A) of formula (1) from which the polymer of copending claim 1 is derived substantially overlaps in scope with the compound represented by formula (I) in instant claim 1.
With regard to claims 2-6, copending claims 2-6 render obvious the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762